IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                  NOT FINAL UNTIL TIME EXPIRES TO
                                                  FILE MOTION FOR REHEARING AND
                                                  DISPOSITION THEREOF IF FILED


ANN THERESA BIRKMIRE,

              Appellant,

 v.                                                       Case No. 5D15-2893

REX ALAN BIRKMIRE,

              Appellee.

________________________________/

Opinion filed June 2, 2017

Appeal from the Circuit Court
for Seminole County,
Jessica J. Recksiedier, Judge.

Dorothy J. McMichen, of McMichen,
Cinami & Demps, PLLC, Orlando,
for Appellant.

Marcia K. Lippincott, of Marcia K.
Lippincott, P.A., Lake Mary, for
Appellee.


PER CURIAM.

       We determine that Appellant’s challenge to the order of modification of child

support is meritorious in one respect. The trial court erred in retroactively modifying

support to a date before the petition seeking the relief was filed. Galperin v. Galperin, 862
So. 2d 10, 12 (Fla. 2d DCA 2003). On remand, the court shall order the reduction in child
support retroactive to December 4, 2012, and recalculate Appellee’s credit accordingly.

In all other respects, the judgment is affirmed.

       AFFIRMED IN PART; REVERSED IN PART AND REMANDED.


TORPY, EVANDER and WALLIS, JJ., concur.




                                             2